                                                                        FUD IN OPEN COURT
                                                                        ON,  5/9?:;)] IS: )- S:-l-ef
                                                                            Pltitr A. Moore, Jr., Clerk
                                                                            US District Court
                                                                            E!astem District of NC

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             NO . 5: 18-CR-00239-FL


UNITED STATES OF AMERICA

                V.


JAMES THOMAS BAKER


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

January 15, 20 19 to a violation of 18 U.S.C. §§ 922(g)(l) and 924, and further evide nce

of record and as presented by the Government, the Court finds that the following

personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to wit:

           •    Grendel, model P-12, .380 caliber handgun, serial number 2532 1, a nd

           •    Any and all related a mmunition;

      AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P . 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED :

      1.       That based upon the Guilty Plea as to the defendant, the United States is

hereby a uthorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P . 32.2(b)(3). In accordance with Fe d. R.

Crim. P. 32.2(b)(4) (A), this Order shall become final as to the defendant at se ntencing.

                                             1
       2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a refere nce to this Order of

Forfeiture in t h e applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)( 4)(B).

       SO ORDERED. Thi~~ay of             0tr           , 2019.




                                        U nited States District Jud




                                           2
